                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO.: 2:20-cr-117-SPC-NPM

LINDA JODEAN BECRAFT
a/k/a Linda J. Piergentili
a/k/a Linda J. Wright


                                        ORDER1

       Before the Court is the United States of America's Motion for Order of

Forfeiture against Defendant Linda Jodean Becraft in the amount of

$152,374.39. (Doc. 42).

       Being fully advised of the relevant facts, the Court hereby finds that at

least $152,374.39 was illegally obtained by the Defendant as a result of her

theft of government funds for which Becraft pled guilty (Doc. 37). On March

31, 2021 the undersigned United States District Court Judge accepted her plea

and adjudicated Becraft guilty of the offense (Doc. 38); sentencing is currently

scheduled for June 28, 2021.

       Accordingly, for good cause shown, it is now

       ORDERED:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
      The United States’ Motion for Order of Forfeiture (Doc. 42) is

GRANTED.

      It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 981(a)(1)(C),

28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal

Procedure, Defendant Linda Jodean Becraft shall be held liable for an order of

forfeiture in the amount of $152,374.39.

      It is FURTHER ORDERED that, because the $152,374.39 in proceeds

was dissipated by the Defendant, the United States may seek, as a substitute

asset, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c),

forfeiture of any of the defendant’s property up to the value of $152,374.39.

      It is FURTHER ORDERED that this order shall become a final as to

the Defendant at sentencing.

      The Court retains jurisdiction to address any third-party claim that may

be asserted in these proceedings, to enter any further order necessary for the

forfeiture and disposition of such property, and for any substitute assets that

the United States may be entitled to seek up to the amount of the order of

forfeiture.

      DONE AND ORDERED in Fort Myers, Florida on June 2, 2021.




Copies: Counsel of Record




                                       2
3
